                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
                                                  )
       v.                                         )   No. 3:20-00161
                                                  )   JUDGE ALETA J. TRAUGER
                                                  )
WESLEY SOMERS                                     )


                                             ORDER

       During the plea hearing on this date, defendant, who is in the custody of the U.S.

Marshal, moved to be allowed to be returned to state custody in Davidson County where state

charges based on the same incident as the federal charge are pending and on which he is to

appear on July 1, 2021. Finding the motion to be well taken, the motion is hereby GRANTED,

and the Marshal is directed to return Mr. Somers to the custody of the Davidson County Sheriff’s

Office. Counsel for the defendant shall be responsible for filing a writ to return Mr. Somers to

federal custody for his sentencing on December 1, 2021.

       Entered this the 29th day of June, 2021.




                                             ALETA A. TRAUGER
                                             U.S. DISTRICT JUDGE

APPROVED FOR ENTRY:

s/ Sumter L. Camp
SUMTER L. CAMP
Assistant Federal Public Defender
Attorney for Defendant
810 Broadway Suite 200
Nashville, TN 37203
615-736-5047




    Case 3:20-cr-00161 Document 66 Filed 06/29/21 Page 1 of 1 PageID #: 272
